Citation Nr: 0629501	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-41 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran, who had active military service from July 1969 
to July 1971, died in January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the appellant has not 
been properly notified of the provisions of the VCAA.  
Specifically, although the appellant was informed in an 
October 2003 letter what information and evidence was needed 
to substantiate a claim for DIC benefits, she was notified by 
a February 2004 letter to disregard the October 2003 letter.  
Unfortunately, the February 2004 letter advised the appellant 
what information and evidence was necessary to substantiate a 
claim for DIC under 38 U.S.C.A. § 1151, a claim not filed by 
the appellant.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the appellant of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
appellant should also be advised to 
provide any evidence in her possession 
that pertains to the claim.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

